DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s arguments, see page 8 of the remarks, filed 02/11/2021, with respect to the rejection(s) of claim(s) 1, 3, 5, and 9-11 under 35 U.S.C. 103 as being unpatentable over Kaneko et al (JP2009-7193) in view of Vodakov et al (GB 1458445) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaneko et al (JP2009-7193) and Stephani et al (US 5,989,340)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 5, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Kaneko et al (JP2009-7193), an English computer translation (CT) is provided, in view of Stephani et al (US 5,989,340).
Kaneko et al teaches a polycrystalline SiC substrate is placed on a single crystal SiC substrate stored in a container (crucible) of tantalum carbide. (CT [0149]-[0151]). Kaneko et al also teaches the inside of the crucible is made into a silicon saturate vapor 
Kaneko et al does not teach a SiC container in which a substrate is housed, and the SiC container is housed in a container, and C atoms sublimate by etching the surface of the SiC container to cause epitaxial growth of single crystalline SiC on the substrate.
In a method of vapor growth of single crystal SiC, Stephani et al teaches SiC sublimation method of deposition comprising a seed of silicon carbide 3 in a reaction chamber 2 of polycrystalline silicon carbide forming a source of silicon carbide vapors, and heating the chamber to sublime the source at 1600-2400°C (Fig 1; col 2, ln 1-67; col 3, ln 1-67, col 5, ln 1-67, col 6, ln 1-60), which clearly suggests a SiC container in which a substrate is housed and the SiC container is housed and C atoms sublimate by etching the surface of the SiC container. Stephani et al also teaches the reaction chamber 2 is placed in a container 9 and heated by heating devices 50 for setting a temperature distribution in the reaction chamber (Fig 1; col 3, ln 1-67, col 4, ln 1-67). Stephani et al also teaches because the reaction area wall is made of silicon carbide, the stoichiometric relationship between silicon and carbon can be grown without being influenced by the wall, and contamination can be reduced (col 2, ln 1-45).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kaneko et al by using a SiC container in which a substrate is housed, and the 
Referring to claim 3, the combination of Kaneko et al and Stephani et al teaches a SiC single crystal seed (Stephani col 3, ln 55-67); Kaneko CT [0151]).
Referring to claim 5, the combination of Kaneko et al and Stephani et al teaches a plurality of seed crystals 3 (See Stephani Fig 8 and 9).
Referring to claim 9, the combination of Kaneko et al and Stephani et al teaches vapor epitaxial growth (CT [0151]).
Referring to claim 10, the combination of Kaneko et al and Stephani et al teaches a SiC substrate placed in the Ta container and etched (CT [0147]-[0151]).
Referring to claim 11, the combination of Kaneko et al and Stephani et al does not teach any off angle, which clearly suggests an off angle of 0°.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Kaneko et al (JP2009-7193), an English computer translation (CT) is provided, in view of Stephani et al (US 5,989,340), as applied to claim 1, 3, 5, and 9-11 above, and further in view of Land (US 2017/0204532)).
The combination of Kaneko et al and Stephani et al teaches all of the limitations of claim 2, as discussed above, except a material for the underlying substrate is an Al compound or a N compound.

 	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Kaneko et al and Stephani et al using a sapphire as a substrate material, as taught by Land, because sapphire is a suitable substrate for epitaxial SiC growth and substituting equivalents known for the same purpose is prima facie obvious (MPEP 2144.06).


Claim 4, 7, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Kaneko et al (JP2009-7193), an English computer translation (CT) is provided, in view of Stephani et al (US 5,989,340), as applied to claim 1, 3, 5, and 9-11 above, and further in view of Yamada et al (JP 11-315000), an English computer translation (CT2) is provided.
The combination of Kaneko et al and Stephani et al teaches all of the limitations of claim 4, as discussed above, except the combination of Kaneko et al and Stephani et al does not explicitly teach a temperature gradient is 2°C/mm or less.
In a method of SiC sublimation growth, Yamada et al teaches a single crystal substrate 1, and polycrystalline SiC plates 2 and sublimation of the Si and C atoms and growth on the single crystal substrate, where a temperature gradient of about 100°C at a distance of 100 mm above and below so a single crystal is produced and 100°C/100 mm is 1°C/mm (CT [0020]-[0026]).  

Referring to claim 8, the combination of Kaneko et al, Stephani et al and Yamada et al teaches 4H or 6H single crystal substrate (CT2 [0034]).
	Referring to claim 12, the combination of Kaneko et al, Stephani et al and Yamada et al teaches a silicon carbide substrate surface of 1.5 to 10°C tilted in the (11-20) direction (CT2 [0028]). The selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Kaneko et al (JP2009-7193), an English computer translation (CT) is provided, in view of Stephani et al (US 5,989,340), as applied to claim 1 above, and further in view of Torimi et al (US 2017/0236905).
The combination of Kaneko et al and Stephani et al teaches all of the limitations of claim 6, as discussed above, except an inner surface of the TaC container is made of Si or a Si compound, and heating in growth of the epitaxial layer sublimates Si atoms from the inner surface of the TaC container so that inside of the TaC container is at the Si vapor pressure. The combination of Kaneko et al and Stephani et al teaches providing a silicon pellet inside the TaC container to supply Silicon (CT [0147]).
	In a method of manufacturing SiC wafers, Torimi et al teaches a crucible a tantalum layer, a tantalum carbide layer and a tantalum silicide layer, and the tantalum silicide layer provide Si to the internal space by heating, and instead of a tantalum silicide layer, a solid Si may be arranged to provide a Si atmosphere ([0059]-[0067]). 
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714